DETAILED ACTION
In response to communication filed on 4/23/2021.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 and 6/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,032,741.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 11,032,741
1. A wireless communication device, comprising: 
1. A wireless communication device, comprising: 
reception circuitry, which in operation, receives, from a transmission apparatus, a physical layer protocol data unit (PPDU) including a legacy header, a non-legacy header and a data field, the non-legacy header including a bandwidth field indicating a channel bandwidth, wherein the legacy header and the non- legacy header are encoded by the transmission apparatus into a first codeword of the PPDU; and 
signal generation circuitry, which in operation, generates a transmission signal by performing Low Density Parity Check (LDPC) encoding on a legacy header, a non-legacy header and a data field of a physical layer protocol data unit (PPDU), wherein a single LDPC codeword is generated by encoding the legacy header and the non-legacy header, the non-legacy header including a bandwidth field indicating a channel bandwidth; and 
decode circuitry, which in operation, performs error correction decoding on the first codeword of the received PPDU to detect the legacy header and the non- legacy header.
transmission circuitry, which in operation, transmits the transmission signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,032,741 to alternatively limit steps of receiving an encoded physical layer protocol data unit and omitting language directed towards low density parity check (LDPC) as an obvious variation.  One would be motivated to do so to alternatively broaden claim language.

Regarding claims 2-9 of the current application, claims 2-9 of U.S. Patent No. 11,032,741 substantially limits the same subject matter.  Although the claims are not identical, they are not patentably distinct and are of an obvious variation as noted with regards to claim 1 of the current application as noted above.

Current Application
U.S. Patent No. 11,032,741
10. A wireless communication method, comprising: 
10. A wireless communication method, comprising: 
receiving, from a transmission apparatus, a physical layer protocol data unit (PPDU) including a legacy header, a non-legacy header and a data field, the non- legacy header including a bandwidth field indicating a channel bandwidth, wherein the legacy header and the non-legacy header are encoded by the transmission apparatus into a first codeword of the PPDU; and 
generating a transmission signal by performing Low Density Parity Check (LDPC) encoding on a legacy header, a non-legacy header and a data field of a physical layer protocol data unit (PPDU), wherein a single LDPC codeword is generated by encoding the legacy header and the non-legacy header, the non-legacy header including a bandwidth field indicating a channel bandwidth; and 
performing error correction decoding on the first codeword of the received PPDU to detect the legacy header and the non-legacy header.
transmitting the transmission signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 of U.S. Patent No. 11,032,741 to alternatively limit steps of receiving an encoded physical layer protocol data unit and omitting language directed towards low density parity check (LDPC) as an obvious variation.  One would be motivated to do so to alternatively broaden claim language.

Regarding claims 2-9 of the current application, claims 11-18 of U.S. Patent No. 11,032,741 substantially limits the same subject matter.  Although the claims are not identical, they are not patentably distinct and are of an obvious variation as noted with regards to claim 1 of the current application as noted above.

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,631,203.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,631,203
Claim 1. A wireless communication device, comprising: 
Claim 1. A wireless communication device, comprising: 
reception circuitry, which in operation, receives, from a transmission apparatus, a physical layer protocol data unit (PPDU) including a legacy header, a non-legacy header and a data field, the non-legacy header including a bandwidth field indicating a channel bandwidth, wherein the legacy header and the non- legacy header are encoded by the transmission apparatus into a first codeword of the PPDU; and 
a physical layer protocol data unit (PPDU) generation circuitry, which in operation, generates a PPDU including a legacy preamble, a legacy header, a non-legacy header and a data field; and 
decode circuitry, which in operation, performs error correction decoding on the first codeword of the received PPDU to detect the legacy header and the non- legacy header.
a transmission circuitry, which in operation, transmits the PPDU, wherein: the transmission circuitry includes an encoding circuitry, and the encoding circuitry, in operation, performs Low Density Parity Check (LDPC) encoding on the PPDU, wherein a single LDPC codeword is generated by encoding the legacy header and the non-legacy header, the non-legacy header in the single LDPC codeword including a field indicating a channel bandwidth.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,631,203 to alternatively limit steps of receiving an encoded physical layer protocol data unit and omitting language directed towards low density parity check (LDPC) and a legacy preamble as an obvious variation.  One would be motivated to do so to alternatively broaden claim language.

Regarding claims 2-9 of the current application, claims 2-9 of U.S. Patent No. 10,631,203 substantially limits the same subject matter.  Although the claims are not identical, they are not patentably distinct and are of an obvious variation as noted with regards to claim 1 of the current application as noted above.

Current Application
U.S. Patent No. 10,631,203
10. A wireless communication method, comprising: 
Claim 10. A wireless communication method, comprising:
receiving, from a transmission apparatus, a physical layer protocol data unit (PPDU) including a legacy header, a non-legacy header and a data field, the non- legacy header including a bandwidth field indicating a channel bandwidth, wherein the legacy header and the non-legacy header are encoded by the transmission apparatus into a first codeword of the PPDU; and 
generating a physical layer protocol data unit (PPDU) including a legacy preamble, a legacy header, a non-legacy header and a data field; 
performing error correction decoding on the first codeword of the received PPDU to detect the legacy header and the non-legacy header.
performing Low Density Parity Check (LDPC) on the PPDU, wherein a single LDPC codeword is generated by encoding the legacy header and the non-legacy header; and 

transmitting the LDPC coded PPDU, wherein: the non-legacy header in the single LDPC codeword includes a field indicating a channel bandwidth.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 of U.S. Patent No. 10,631,203 to alternatively limit steps of receiving an encoded physical layer protocol data unit and omitting language directed towards low density parity check (LDPC) and a legacy preamble as an obvious variation.  One would be motivated to do so to alternatively broaden claim language.

Regarding claims 11-18 of the current application, claims 2-9 of U.S. Patent No. 10,631,203 substantially limits the same subject matter.  Although the claims are not identical, the claims are not patentably distinct and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claims 2-9 of U.S. Patent No. 10,631,203 to arrive at the claimed invention by alternatively limit a method for wireless communication and omitting limitations with regards to low density parity check as an obvious variation.

Allowable Subject Matter
Claims 1-18 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), or if the claims were rewritten or amended to overcome the rejection under Non-Statutory Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the following: receiving and decoding a physical layer protocol data unit (PPDU) that is encoded with a legacy header, a non-legacy header and a data field of a physical layer data unit (PPDU) into a single codeword, in which the non-legacy header comprises of a bandwidth field indicating a channel bandwidth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tian et al. (US Pub. 2016/0087825) discloses a physical layer data unit (PPDU) that is encoded with a preamble that includes legacy fields and also includes a very high throughput symbol field (VHT-SIG1) [paragraph 0077].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/WALLI Z BUTT/Examiner, Art Unit 2412